ORDER

PER CURIAM.
Corey McClendon (Defendant) appeals from the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of two counts of forcible sodomy and one count of kidnapping. Defendant claims that the trial court erred in: (1) denying his motion for a mistrial during the prosecutor’s cross-examination of Defendant; and (2) failing to sua sponte declare a mistrial during the prosecutor’s closing argument.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).